Citation Nr: 1441110	
Decision Date: 09/15/14    Archive Date: 09/22/14

DOCKET NO.  09-28 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a cervical spine disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel



INTRODUCTION

The Veteran had active service from January 1992 to January 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In January 2012, the Board denied the Veteran's claim for service connection for a cervical spine disability and remanded her claim for entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disabilities.  She appealed her case to the U. S. Court of Appeals for Veterans Claims (Court), and in a July 2012 Order, the Court granted the parties' Joint Motion for Remand (Joint Motion), vacated the Board's denial, and remanded the matter to the Board for development consistent with the Joint Motion.  

In October 2012, the Board again denied the Veteran's claim for service connection for a cervical spine disability and remanded her TDIU claim.  

In a June 2013 rating decision, the RO granted a TDIU.  The Veteran has not filed a notice of disagreement (NOD) with regard to any appealable determination made in the June 2013 rating decision, including the effective date assigned by the RO.  Therefore, this matter is not currently before the Board.  See 38 C.F.R. §§ 20.200, 20.201, 20.302 (2013); Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  

The Veteran appealed the October 2012 Board denial of her cervical spine disability claim and in a January 2014 Memorandum Decision, the Court vacated the Board's decision and remanded the matter for readjudication.  




FINDING OF FACT

The evidence of record is at least in equipoise as to whether the Veteran has a cervical spine disability, degenerative disc disease and traumatic arthropathy, that began during active service or is related to an incident of service. 


CONCLUSION OF LAW

The Veteran's cervical spine disability, degenerative disc disease and traumatic arthropathy, was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran has been diagnosed with degenerative disc disease of the cervical spine and traumatic arthropathy.  The first element of a service connection claim is met.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  She has competently and credibly stated that she injured her neck while participating in the World Class Athlete Program from 1994 to 1996 and training for the hammer throw for the 1996 Olympics.  The second element of a service connection claim is met.  Id.  

In July 2008, Dr. J. D., her private physician, stated that "...based upon her history as well as the medical records and the current findings of the MRI scan that led to her cervical surgery, it is more likely than not that this is a continued progression of an injury that she suffered while training for the World Class Athlete Program and for the hammer throw for the 1996 Olympics."  Dr. J. D.'s opinion and rationale are more probative than the negative opinion of the VA examiner, in part because the VA examiner stated that if medical evidence of the Veteran's claimed in-service injury were of record, her negative opinion "might change."  The Board finds that the preponderance of the evidence is in favor of service connection for a cervical spine disability.  38 U.S.C.A. § 5107(b) (West 2002).  The nexus element of a service connection claim is satisfied and the appeal is granted.  Shedden, 381 F.3d at 1166-67.


ORDER

Service connection for a cervical spine disability, diagnosed as degenerative disc disease and traumatic arthropathy is granted, subject to the laws and regulations governing the payment of monetary benefits.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


